



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Hall,
    2015 ONCA 766

DATE: 20151110

DOCKET: C54843

Doherty, Pepall and Brown JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Michael Hall

Appellant

Michael Hall, appearing in person

Erika Chozik, appearing as duty counsel

Mabel Lai, for the respondent

Heard and released orally:  November 4, 2015

On appeal from the conviction entered by Justice Archibald
    of the Superior Court of Justice, dated November 20, 2011 and the sentence
    imposed on December 20, 2011.

ENDORSEMENT

The Conviction Appeal

[1]

Duty counsel challenges the instruction on intoxication as it related to
    the intention required to prove second degree murder.  This was the key, if not
    the only, real issue at the appellants trial.

[2]

Duty counsel has helpfully taken us carefully through the relevant parts
    of the charge to the jury.  In our view, the trial judge properly instructed
    the jury on the relevance of evidence of intoxication to the
mens rea
required for murder.  The trial judge also reviewed the evidence, including the
    expert evidence, relevant to that issue.  Finally, the trial judge fully
    summarized the position of the defence on the issue of intoxication.

[3]

We are satisfied that, based on the instruction, the jury would clearly
    understand that it was the defence position that the appellant had no
    recollection of the relevant events because of an alcohol induced blackout and
    that this blackout was indicative of his degree of intoxication which in turn
    supported the defence position that the Crown had failed to prove the required
mens
    rea
.  We are satisfied that the jury went into its deliberations with a
    firm understanding of the position of the defence.  They clearly rejected that position.

[4]

We would dismiss the conviction appeal.

The Sentence Appeal

[5]

This was clearly a proper case for an increase in the appellants period
    of parole ineligibility, as duty counsel frankly acknowledges.  We can see no
    error in the reasons for sentence.  The trial judge appreciated the evidence of
    intoxication, but he was not prepared to give it the degree of mitigating force
    urged by counsel for the appellant at trial.  The trial judge was entitled to
    do so.

[6]

The trial judges collection of the aggravating and mitigating factors
    (paras. 53 and 54 of his reasons) reflects a full understanding of the record
    before him.  He did not err in the exercise of his sentencing discretion, and
    we cannot interfere with the sentence imposed by the trial judge.

[7]

The sentence appeal is dismissed.

Doherty J.A.

S.E. Pepall J.A.

David Brown J.A.


